270 F.2d 645
George MURYN, Plaintiff-Appellant,v.NEW YORK CENTRAL RAILROAD COMPANY, Defendant-Appellee.
No. 9, Docket 24770.
United States Court of Appeals Second Circuit.
Argued Oct. 7, 1959.Decided Oct. 7, 1959.

Daniel Galinson, New York City (Bromsen & Gammerman, New York City, on the brief), for plaintiff-appellant.
William L. Shumate, New York City (Gerald E. Dwyer, New York City, on the brief), for defendant-appellee.
Before LUMBARD, WATERMAN and FRIENDLY, Circuit Judges.
PER CURIAM.


1
The plaintiff having consented to go to the jury on the factual issues, by his failure to move for a directed verdict, will not be heard now to challenge the verdict for the defendant on the ground of the insufficiency of the evidence.  Jorgensen v. York Ice Machinery Corporation, 2 Cir., 1947,160 F.2d 432.


2
In any event, we are of the opinion that a jury question was presented by the evidence regarding the operation by the defendant's employee of an electrical transporter, as a result of which a three foot iron pipe was thrown through the air striking and injuring the plaintiff.


3
Judgment affirmed in open court.


4
WATERMAN, Circuit Judge, concurs in the result.